Citation Nr: 9935602	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-08 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a noncompensable evaluation 
for service-connected generalized anxiety disorder was 
confirmed and continued.  By means of a rating action dated 
in October 1998, the rating for that disorder was increased 
to 30 percent, effective as of March 31, 1997, the day of 
receipt by VA of the veteran's claim for a compensable 
evaluation.  He thereafter indicated continued disagreement 
with the rating assigned for his service-connected disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Generalized anxiety disorder is manifested primarily by 
impaired short-term memory, lachrymose behavior, depression, 
and problems coping with stress.


CONCLUSION OF LAW

The criteria for an increased rating for generalized anxiety 
disorder are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard 

to the application of the well-grounded standard for claims 
for increased compensation.)  He has not alleged the 
existence of any records of probative value that may be 
obtained, and which are not already associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

Service connection for a disorder characterized as 
psychoneurosis, mixed type, symptomatic at discharge, was 
granted by a VA office located in Dallas, Texas, by means of 
a rating decision promulgated in August 1945, following 
review of evidence that included the veteran's service 
medical records.  A 50 percent rating was assigned.  In 
September 1953, the rating assigned for his mental disorder 
was reduced to noncompensable, and remained at that level 
until the current adjudicatory process; as indicated above, 
in the course of that process VA determined that his mental 
disability, which is currently characterized as generalized 
anxiety disorder, was in fact 30 percent disabling.  

The veteran thereafter contended that his generalized anxiety 
disorder was more severe than 30 percent disabling, and that 
he sought to continue the appellate process and seek a higher 
rating.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim for a rating in excess of 30 percent 
fails.

The severity of a service-connected disorder is ascertained, 
for VA rating purposes, by application of criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  Under the criteria pertinent to 
generalized anxiety disorder, the 30 percent rating currently 
in effect contemplates occupational and social impairment 
manifested by an occasional decrease in work efficiency and 
an intermittent inability to perform occupational tasks 
(while generally functioning satisfactorily, with routine 
behavior, self-care and normal conversation), resulting from 
symptoms such as depressed mood, anxiety, suspiciousness, no 
more than weekly panic attacks, chronic sleep impairment, and 
mild memory loss.  A rating greater than 30 percent (that is, 
50 percent under the Schedule) would be warranted 

for occupational and social impairment that is manifested by 
reduced reliability and productivity that is due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

The criteria for an increased rating are not met.  The report 
of the most recent clinical evaluation of the veteran's 
mental status, which was conducted by VA in September 1998, 
shows that, while he was "very" emotional and lachrymose, 
appeared to be "quite" depressed, "has difficulties dealing 
with the stress of the past situation," and cited short-term 
memory impairment, it also shows that he apparently had no 
impairment of long-term memory, displayed insight into his 
problems, and had adequate judgment.  In addition, the report 
shows that he was deemed to have a Global Assessment of 
Functioning (GAF) score of 54, which is considered to reflect 
moderate symptoms.  

Likewise, the report of an August 1997 VA mental status 
examination shows that the veteran cited instances of memory 
impairment and exhibited limited insight, but was described 
as pleasant and cooperative, in a "good type" of mood, well 
oriented, and manifesting adequate judgment.  The report of a 
private neurologic examination, dated in June 1997, notes a 
mental status evaluation that revealed that the veteran's 
orientation, language skills, and immediate recall were 
intact.

At a personal hearing at the RO in August 1998, the veteran 
and his wife reported that he experienced sleep disturbance, 
panic attacks, unrealistic apprehension, and flashbacks.  
This testimony, however, must be balanced against the 
clinical record which, while indicating the presence of 
impaired short-term memory and mood disturbances, does not 
demonstrate that the veteran exhibits flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; or impairment of long-term memory or of 
judgment.  


In brief, the Board finds that the preponderance of the 
evidence, as reflected by the clinical evidence, is against 
the veteran's claim for an increased rating for generalized 
anxiety disorder.  The Board accordingly concludes that his 
claim fails.


ORDER

An increased rating for generalized anxiety disorder is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

